Mr. Chief Justice CatoN delivered the opinion of the Court. ¥e can see no pretense for holding that this corn was subject to the execution against Fairfield & Weld. When the corn was purchased by them, with the money obtained from Cushman, True & Co., it was expressly agreed, that the title to the corn should remain in the latter firm till it should be sold and converted into money; and long before these creditors of Fairfield & Weld had acquired any lien upon it, Cushman, True & Co. had reduced the corn into their actual, physical possession. If they also took possession of other corn belonging to Olmstead and others, who stored with Fairfield & Weld,.this was no business of the creditors of this house. It did not subject the corn to their execution, and if taken and applied to the payment of their debt, Cush-man, True & Co. are responsible to the real owners. The case is so plain that we can see no real question in it. The judgment is affirmed. Judgment affirmed.